Sheldon, J.
1. The jury could have found that the plaintiff was in the exercise of due care. He was crossing North Beacon Street upon the proper crosswalk, walking in the usual way, after having looked in each direction. He observed an automobile coming, and stopped to keep out of its way. He was not bound to anticipate that a horse and wagon would come rapidly down Market Street, turn suddenly into the cross street and run against him.
2. There was evidence of the defendant’s negligence. It was for the jury to say whether the horse was beyond the control of the driver, when it turned suddenly into North Beacon Street and ran into the plaintiff. The circumstances were such that the jury could find that the accident would not have happened if the defendant’s horse had been managed with proper care.
See as to both these points Donovan v. Bernhard, ante, 181, and cases there cited.
According to the terms of the report, judgment must be entered for the plaintiff for the sum of $400.

Bo ordered.